                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/2/2021


 UNITED STATES OF AMERICA,
                                                                 No. 21-CR-430 (RA)
                        v.
                                                                       ORDER
 NILOUFAR BAHADORIFAR,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       For the reasons stated on the record at today’s bail appeal, IT IS HEREBY ORDERED that

the defendant be released subject to the following conditions:

        •   $250,000 Personal Recognizance Bond that must be signed by the defendant prior to

            her release from custody;

        •   Two co-signers, one of which must be approved prior to the defendant’s release. She

            shall have an additional week to secure the second co-signer.

        •   Affidavits of surety signed by “resp[onsible] 3rd party(s);”

        •   Pretrial Services Supervision as directed by Pretrial Services;

        •   Surrender of all passports and travel documents, with any international travel to be

            first declared to Pretrial Services and permitted by the Court, and domestic travel first

            declared to Pretrial Services and limited to CDCA, SDNY, and elsewhere for the

            purpose of travel in between those districts;

        •   Maintain residence at current address, with notification to Pretrial Services before

            moving;

        •   Maintain or actively seek employment, with any new employment to be approved first

            by Pretrial Services;
         • No direct or indirect contact with known victims or witnesses, except Saman Mehdizadeh,

         or any co-defendants except in presence of counsel;

         • No sale or transfer of assets greater than or equal to $5,000 without prior notice to the

         Court;

         • Location monitoring, including a monitoring bracelet, at the discretion of Pretrial

         Services; and

         • Curfew at the discretion of Pretrial Services.



SO ORDERED.

Dated:      July 2, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
